                Case 20-30262-lkg        Doc 81        Filed 09/09/20   Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

In re:                                             )
                                                   )
         STREBOR SPECIALTIES, LLC,                 )           Case Number: 20-30262
                                                   )           Chapter 11
                       Debtor.                     )


    UNITED STATES TRUSTEE’S MOTION TO DISMISS OR CONVERT CASE TO
     CHAPTER 7 FOR FAILURE TO FILE MONTHLY OPERATING REPORTS


         NANCY J. GARGULA, United States Trustee for Region 10 (“U.S. Trustee”), by and

through her attorney, Mark D. Skaggs, and in support of the United States Trustee’s Motion to

Dismiss or Convert Case to Chapter 7 for Failure to File Monthly Operating Reports, states as

follows:

         1.    The U.S. Trustee is charged with the duty of supervising the administration of

Chapter 11 cases. 28 U.S.C. § 586(a)(3).

         2.    A Debtor-in-possession has the duty to furnish information to and cooperate with

the U.S. Trustee. 11 U.S.C. § 704(7) and (8), as incorporated by 11 U.S.C. § 1106(a)(1) and §

1107(a) and as specifically provided for in 11 U.S.C. § 1112(b)(4)(H).

         3.    Under § 1112(b), a bankruptcy court is authorized to convert a Chapter 11 case to

a Chapter 7 case or to dismiss it, whichever is in the best interest of creditors and the estate, for

“cause.” 11 U.S.C. § 1112(b). The statute contains a non-exhaustive list of sixteen grounds that

may constitute cause for conversion or dismissal. 11 U.S.C. § 1112(b)(4)(A-P). Generally, proof

of any one of these factors is sufficient to justify conversion.

         4.    Included in this non-exhaustive list is the specific provision that failure of the

Debtor to file monthly operating reports with the U.S. Trustee constitutes cause for conversion or
                                            Page 1 of 3
                Case 20-30262-lkg       Doc 81     Filed 09/09/20    Page 2 of 3




dismissal. 11 U.S.C. § 1112(b)(4)(H).


       5.      The U.S. Trustee imposes certain operating requirements upon a Chapter 11 Debtor

in carrying out its duty of supervising the administration of Chapter 11 cases. The U.S. Trustee

requires that Chapter 11 Debtors provide the U.S. Trustee with certain information, documents

and payments. The above-captioned Debtor hasfailed to comply with the U.S. Trustee’s operating

requirements. Specific shortcomings include the following:

               A.     Monthly Operating Reports are missing for the months of March,
                      April, May, June, and July, 2020. The August 2020 report will be
                      due by the 15th of September, 2020.

       6.      Although Debtor is current with the payment of the U.S. Trustee quarterly fees,

given the complete absence of any monthly operating reports as spelled out above, Debtor has only

been billed the minimum amount of fees. When reports are ultimately filed, it is believed that

additional sums will be due for the U.S. Trustee quarterly fees.

       WHEREFORE, the U.S. Trustee requests that the Court enter an Order dismissing the

case of converting this case to a proceeding under Chapter 7, and for such other and further relief

as this Court may deem appropriate.

       Dated: September 9, 2020
                                                     Respectfully submitted,

                                                     NANCY J. GARGULA
                                                     United States Trustee

                                                     /s/ Mark D. Skaggs

                                                     Mark D. Skaggs
                                                     Attorney for U.S. Trustee




                                          Page 2 of 3
               Case 20-30262-lkg      Doc 81     Filed 09/09/20    Page 3 of 3




                               CERTIFICATE OF SERVICE

I certify that a copy of the foregoing UNITED STATES TRUSTEE’S MOTION TO DISMISS
OR CONVERT CASE TO CHAPTER 7 FOR FAILURE TO FILE MONTHLY
OPERATING REPORTS will be served electronically through the CM/ECF system upon the
following:
      Robert E Eggmann ree@carmodymacdonald.com,
       ala@carmodymacdonald.com;syd@carmodymacdonald.com
      Joel A Kunin    jkunin@ghalaw.com, megan@ghalaw.com
      Thomas Riske thr@carmodymacdonald.com,
       ala@carmodymacdonald.com;syd@carmodymacdonald.com
      Deborah J Volmert     debbievolmert@hanna-and-volmert.com
      Steven M Wallace     steve@silverlakelaw.com, denise@silverlakelaw.com

A paper copy was served upon the following entity by enclosing same in an envelope addressed
to such entity at the address indicated:

                                   Strebor Specialists, LLC
                                         PO Box 62
                                       Dupo, IL 62239

                                       Judy Hamilton
                                     220 Edgewater Ct
                                   Marco Island, FL 34145

with postage fully prepaid and deposited in the United States Postal Service mailbox in Peoria,
Illinois, on September 9, 2020.

                                                   /s/ Mark D. Skaggs

                                                   Mark D. Skaggs
                                                   Attorney for U.S. Trustee
Mark D. Skaggs, ARDC No.: 6210087
United States Department of Justice
Office of the United States Trustee
401 Main Street, Suite 1100
Peoria, IL 61602
Phone: (309) 671-7854, Ext. 226
Email: Mark.D.Skaggs@usdoj.gov


                                        Page 3 of 3
